Citation Nr: 0640024	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to service-connected burial benefits.






ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to September 1942 and from December 1945 to 
February 1946.  The veteran was also a prisoner of war (POW) 
from April 10, 1942 to September 29, 1942.  The veteran died 
in August 2003, and the veteran's surviving daughter is the 
appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2003 and February 2004 decisions of 
the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2003, the RO provided for burial benefits in the amount of 
$300.00 to the appellant for a veteran whose death was not 
related to military service.  The February 2004 rating 
decision denied service connection for cause of the veteran's 
death.  The appellant appealed both decisions.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in August 2003.  The death certificate 
showed that the immediate cause of death was pneumonia with 
an antecedent cause of debile senility.

3.  At the time of the veteran's death, he was service-
connected for the following disabilities:  ischemic heart 
disease as a residual of beriberi, malnutrition, and 
peripheral neuropathy of all four extremities.

4.  The veteran was a former prisoner of war (POW).

5.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.

6.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).

2.  The criteria for entitlement to service-connected burial 
benefits have not been met.  38 U.S.C.A § 2307 (West 2002); 
38 C.F.R. §§ 3.312, 3.1600 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

The Board notes that the VCAA notice requirements do not 
apply to the issue of service-connected burial benefits.  
Since payment of burial benefits and how it may be 
established are outlined in statute and regulation, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).

The Board finds that the VCAA notice requirements for service 
connection for cause of the veteran's death have been 
satisfied by the November 2003 letter sent to the appellant.  
In the November 2003 letter, VA informed the appellant that 
in order to substantiate a claim for service connection for 
cause of the veteran's death, the evidence needed to show the 
cause of the veteran's death, a disease or injury in service, 
and a relationship between the cause of death and the disease 
or injury in service.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that it would make 
reasonable efforts to help her get evidence to support her 
claim such as medical records and employment records.  The 
November 2003 letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in her possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the cause of death on appeal should the 
claim be granted.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death, no effective date will be assigned, so there 
can be no possibility of any prejudice to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records.  The appellant submitted 
no additional medical records.

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary to 
make a decision on this claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The appellant has not brought forth 
evidence, other than her lay statements, suggestive of a 
causal connection between the veteran's death and causal 
connection to service.  The RO informed her that she would 
need medical evidence of a relationship between the veteran's 
death and service, or a service-connected disability, and the 
appellant has not provided such evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 
3.159(d).

Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. § 
1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a former 
prisoner of war, and (2) as such was interned or detained for 
not less than 30 days, certain chronic diseases, such as 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition (including 
optic atrophy associated with malnutrition), pellagra, 
irritable bowel syndrome, peptic ulcer disease or peripheral 
neuropathy (except where directly related to infectious 
causes), shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant contends in her December 2004 personal 
statement that the veteran's ischemic heart disease may have 
"materially" contributed to his death because the heart 
disease involved a vital organ which made the veteran more 
susceptible to pneumonia and senility.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  In this case, the veteran died in August 2003.  The 
death certificate indicates that the immediate cause of death 
was pneumonia with an antecedent cause of debile senility.  
Pneumonia and debile senility are not listed as POW diseases; 
therefore, the POW presumption does not apply in this case.

During the veteran's lifetime, service connection was in 
effect for ischemic heart disease as a residual of beriberi, 
evaluated as 60 percent disabling; malnutrition, evaluated as 
10 percent disabling; and peripheral neuropathy of all four 
extremities, evaluated as 10 percent for each extremity.  

Service records do not reflect any findings, treatments or 
diagnoses relating to pneumonia or debile senility.  The 
evidence of record also does not attribute the veteran's 
death to ischemic heart disease.  In the November 2003 letter 
sent to the appellant, the RO requested that she send medical 
evidence from private physicians who treated the veteran 
prior to his death.  The appellant has not submitted such 
evidence.  There is no competent evidence which establishes 
that a service-connected disability caused or contributed to 
the pneumonia and debile senility which were the causes of 
the veteran's death, or that the cause of death was related 
to service.  

The Board recognizes that the appellant believes the 
veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, as a lay person, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, there is no competent evidence of a nexus between 
the cause of the veteran's death and service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death, and the benefit-of-the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Service-Connected Burial Benefits

The appellant asserts that she is entitled to service-
connected burial benefits because she alleges that the 
veteran's death is related to his service-connected 
disabilities.  

In November 2003, the RO authorized payment for nonservice-
connected burial benefits in the amount of $150.00 for burial 
allowance and $150.00 for plot or interment allowance.  This 
constituted the maximum amount allowed by law for a veteran 
whose death was not related to military service.

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 may be paid toward the  
veteran's funeral and burial expenses including the cost of  
transporting the body to the place of burial.  Entitlement to 
this benefit is subject to the applicable further provisions 
of this section and sections 3.1601 through 3.1610.  Payment 
of the service-connected death burial allowance is in lieu of 
payment of any benefit authorized under paragraph (b), (c) or 
(f) of this section.  38 C.F.R. § 3.1600(a).

In the present case, the veteran's death was not due to a 
service-connected disability; therefore, the basic 
eligibility requirements for establishing entitlement to 
service-connected burial benefits have not been met, and 
there is no authority in the law for award of such benefits 
without such requirement.  The appellant's claim fails due to 
a lack of entitlement under the law, and the claim for 
service-connected burial benefits must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the appeal to the Board 
is terminated).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to service-connected burial benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


